Case: 1:20-cv-00608-SJD-KLL Doc #: 8 Filed: 09/30/20 Page: 1 of 1 PAGEID #: 20

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jerone McDougald,
Plaintiff(s),
Case Number: 1:20cv608
VS.
Judge Susan J. Dlott
Larry Greene,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on September 8, 2020 (Doc. 7), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired September 22, 2020, hereby
ADOPTS said Report and Recommendation.
Accordingly, pursuant to Fed. R. Civ. P. 41(a)(2), it is ORDERED that this action is

DISMISSED without prejudice.

IT IS SO ORDERED.

 
   

Judge Susan J. Dlott
United States District C
